Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 1 of 7




           EXHIBIT 3
      Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 2 of 7




             IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                         )
DONNA CURLING, et al.                    )
                                         )
Plaintiff,                               )
                                         )   CIVIL ACTION FILE NO.: 1:17-
vs.                                      )   cv-2989-AT
                                         )
BRAD RAFFENSPERGER, et al.               )
                                         )
Defendant.                               )
                                         )
                                         )

      SUPPLEMENTAL DECLARATION OF KEVIN SKOGLUND

       KEVIN SKOGLUND declares, under penalty of perjury, pursuant to

28 U.S.C. § 1746, that the following is true and correct:

1. I hereby incorporate my previous declarations as if fully stated herein. I

   have personal knowledge of all facts stated in this declaration, and if

   called to testify, I could and would testify competently thereto.

2. I attended the court’s audio hearing on September 28, 2020 to review the

   State’s plans to make software changes to the ImageCast X (“ICX”).

3. Mr. Tyson and Dr. Coomer explained that logic and accuracy (“L&A”)

   testing had revealed a problem: the current ICX software is unable to

   reliably render the screen for a contest with 30 candidates in two columns

   of 15.
    Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 3 of 7




4. This revelation highlights the importance of robust L&A testing. The

   State described a rendering problem which manifests under some

   circumstances and not others. Georgia’s voters are lucky it was caught

   this time. Performing less than the comprehensive testing prescribed in

   Georgia statue could have allowed this problem to slip through

   undetected.

5. Dominion has proposed changing the ICX software so that the desired

   two-column layout will render reliably. Dominion submitted the change

   to the ICX software to Pro V&V for review. I heard Dr. Coomer express

   optimism that Pro V&V will endorse the change as “de minimis” later

   this week.

6. It concerns me that a significant software change is happening at this late

   date and that pressure to prepare over 30,000 ballot marking devices for

   this election may result in less thorough review and testing of the

   proposed change.

7. I have not heard Dominion or the State say that the change to the ICX

   software has been submitted to the U.S. Election Assistance Commission

   (“EAC”), or that the EAC had been contacted about the change. It is not

   uncommon to engage a Voting System Test Lab (“VSTL”) to review a

   change before notifying the EAC. However, the VSTL review is only the
       Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 4 of 7




      first step in the approval process. Since time is of the essence, I expected

      the EAC would be included at the earliest stages.

8. The EAC’s Testing and Certification Program Manual describes the

      procedure for a de minimis change. It introduces them with: “A proposed

      de minimis change may not be implemented as such until it has been

      approved in writing by the EAC.”1

9. After a VSTL reviews the proposed change, “[t]he EAC will review all

      proposed de minimis changes endorsed by a VSTL. The EAC has sole

      authority to determine whether any VSTL endorsed change constitutes a

      de minimis change under this section. The EAC will inform the

      Manufacturer and VSTL of its determination in writing.”2

10.The federal certification of a voting system is voided if the software is

      modified prior to the EAC’s written determination. (“Any modification to

      the system not authorized by the EAC will void the certificate.”3)

11.The certification guidelines are strict in order to safeguard the integrity of

      the voting system.

12.It is not certain if the EAC will approve the proposed change to the ICX

      software as a de minimis change.

1“Testing and Certification Program Manual,” Section 3.4.3, available at: https://
www.eac.gov/sites/default/files/eac_assets/1/6/Cert_Manual_7_8_15_FINAL.pdf
2   “Testing and Certification Program Manual,” Section 3.4.3
3   “Testing and Certification Program Manual,” Section 5.11
     Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 5 of 7




13.The EAC only began allowing any software changes to be considered de

    minimis on November 15, 2019.4 Prior to that date, software changes

    which required a new build of the software and VSTL testing were

    classified as “system modifications” and subjected to more thorough

    testing.

14.I have heard EAC staff say the reason for the previous prohibition was

    the recognition that even a small software change can create unintended

    consequences that alter the system’s reliability, functionality, capability,

    or operation.

15.I described in my testimony a real-world example which illustrates the

    wisdom of this approach. It bears striking similarities to the current

    situation.

16.In November 2019, Northampton County, Pennsylvania wanted to

    change how candidates were displayed on the touchscreen (of a different

    brand of voting system) in order to reduce voter confusion. They added

    some text in the square to the right of some candidates: “Straight Party

    Vote will light up to the left for this candidate.” It seems like a harmless

    change, but it had a nasty side effect on election day. The votes cast for

    some candidates stopped being recorded altogether. It was perplexing

4“Notice of Clarification 19-01: Software De Minimis Changes,” available at: https://
www.eac.gov/sites/default/files/voting_equipment/
NOC19.01_SoftwareDeMinimisChanges_11-15-2019.pdf
     Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 6 of 7




    because the affected candidates were not necessarily near any added text

    and other voting machines used the same data without incident.5

17.Small changes can cause large, unintended consequences. Their impact is

    easy to underestimate.

18.Today, I was surprised to hear Mr. Tyson express the opinion that Georgia

    law ceases to require federal certification after procuring a new voting

    system.

19.If the federal certification can in fact be voided on the day after purchase,

    it undermines all of the excellent reasons to require it in the first place.

20.I am alarmed that any state would contemplate abandoning compliance

    with the federal standards. I view it as irresponsible and

    counterproductive. It would put Georgia far outside the norm.

21.The federal standards are a minimum set of requirements for any voting

    system. They are the starting point for providing reliable, secure

    elections. Many states—notably California, Colorado, New York, and

    Pennsylvania—have rigorous state requirements for security and

    usability in addition to the baseline federal certification.

22.Voiding the federal certification would void the guarantees that a voting

    system will meet established minimum standards set by experts for

5“A Pennsylvania County’s Election Day Nightmare Underscores Voting Machine
Concerns,” The New York Times, November 30, 2019, available at: https://
www.nytimes.com/2019/11/30/us/politics/pennsylvania-voting-machines.html
    Case 1:17-cv-02989-AT Document 923-3 Filed 09/29/20 Page 7 of 7




   security, accessibility, usability, reliability, and accuracy. Instead, the

   voting systems’s “guarantees” would be based on an ephemeral,

   patchwork, of subjective processes that reduce trust.

23.Without the nominal standard, Georgia’s new voting system can only be

   as secure and reliable as the less rigorous standard that takes its place.

24.I fear that if the State is motivated to abandon the minimum standards by

   time pressure or by inconvenience, then the stresses of future elections

   will motivate the State to cut additional corners.

25.The federal certification of the voting system and its requirements for

   managing changes provide essential guardrails. They reduce the risks of

   significant, unexpected problems on election day. It is important to

   preserve and follow them.

26.My previous declaration and testimony (under seal) underscores my

   current concerns.



 Executed on this date, September 29, 2020.




                                                Kevin Skoglund
